United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Malcolm, IA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-0617
Issued: September 25, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On January 24, 2014 appellant filed a timely appeal of a December 3, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) denying her occupational disease
claim. The Board assigned Docket No. 14-0617.
On February 15, 2013 appellant, then a 61-year-old retired postmaster,1 filed an
occupational disease claim alleging that on May 1, 2006 she first became aware of her left torn
rotator cuff and other related issues. It was not until July 21, 2006 that she realized that this
condition was due to employment duties as a postmaster. Appellant attributed her left shoulder
condition to compensating for the loss of use of her accepted right shoulder condition. By
decision dated June 27, 2013, OWCP denied her claim on the grounds that the medical evidence
failed to establish a causal relationship between the diagnosed conditions and the identified work
factors. By decision dated December 3, 2013, an OWCP hearing representative affirmed the
June 27, 2013 decision. The hearing representative noted that OWCP had accepted the
conditions of right shoulder and upper arm/rotator cuff sprain as of April 1, 2007 under OWCP
File No. xxxxxx580. The record included medical reports from appellant’s treating physician,
Dr. Kyle Galles, who suggested that the left shoulder degenerative conditions were accelerated
because of the dependency on her left arm while recovering from right shoulder surgery.
1

Appellant retired from the employing establishment effective March 12, 2011.

The Board has duly considered the matter and concludes that the case is not in posture for
a decision. OWCP procedures provide that cases should be doubled when a new injury is
reported for an employee who previously filed an injury claim for a similar condition and further
indicates that the cases should be doubled as soon as the need to do so becomes apparent.2 As
OWCP referenced a prior decision which had been accepted in denying appellant’s claim and she
appears to be alleging a consequential injury from that claim, OWCP should have combined the
case files in accordance with its procedures.
As the record before the Board does not contain the evidence from the prior claim, the
Board is unable to properly address and adjudicate the issue of appellant’s occupational disease
claim under OWCP File No. xxxxxx908.
On remand, OWCP should combine the present case record, OWCP File No. xxxxxx908,
with OWCP File No. xxxxxx580. After combining these case records on remand, OWCP should
consider the evidence contained in the combined case record and, following any necessary
further development, issue a de novo decision. Accordingly,
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 3, 2013 is set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: September 25, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

Federal (FECA) Procedure Manual, Part 2 -- Claim, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000).

2

